N. J. Kaufman, J.
(dissenting). I respectfully dissent. In concluding that defendant was not prejudiced by the absence of res gestae witness Thomas Ferguson, the trial court stated:
*318"Now, Miss Smith, you have argued very effectively and I sincerely mean this, I thought about it a long time. We don’t know what that witness would have testified to and I confess to that, I don’t know what the witness would have said, but as the prosecutor pointed out, if he had said Mr. Fulton wasn’t there, I feel that under the facts and circumstances, I would have convicted him anyway, or if he said Mr. Fulton was there, but he did not participate, I still feel that I would have convicted Mr. Fulton on the testimony that was produced by the prosecution. But I do not feel that the prosecution exercised due diligence in attempting to find this witness in this case so the conviction stands as this court is concerned.”
Under People v Pearson, 404 Mich 698; 273 NW2d 856 (1979), a defendant is presumed to have been prejudiced by the prosecution’s lack of due diligence unless the prosecution overcomes the presumption. The burden of proof is on the prosecution to establish that the absence of the witness did not adversely affect the defendant’s right to a fair trial. The question of prejudice is a factual one to be determined by the trial court. Id. Under the circumstances of the instant case, however, I cannot fathom how the trial court could have found the prosecution’s burden to have been met where the court had no idea as to what the missing witness would have testified.
Defendant was identified at trial only by complainant Claude Sampson.1 Sampson was robbed by several assailants when he entered his premises with Ferguson after an afternoon of shopping; Ferguson reportedly left when the assault commenced. Complainant Sampson was beaten severely about the head with a steel basket and was hospitalized for four days. Conceivably, had Fergu*319son been available, his testimony could have undermined the credibility of Sampson’s identification of the defendant. Not only might Ferguson have indicated that defendant was not present, but he might have cast doubt on the one witness the court relied on to place defendant at the scene. Ferguson might have revealed that Sampson had been drinking or was otherwise impaired, or that the lighting within the residence had been poor. Interestingly, although Sampson claimed to have seen all seven of his assailants in the neighborhood previously, he was only able to identify defendant. Moreover, while he had known defendant for ten or eleven years and on a first-name basis, he never told the police that "Herman” had been one of his assailants.
Under the circumstances, I believe that the trial court clearly erred in concluding that regardless of what Ferguson might have testified to, he would have found defendant guilty. The prosecution did not satisfy its burden of showing a lack of prejudice and I would therefore reverse defendant’s conviction.

 The testimony of a second complainant, Clifford Hill, was struck from the record when Hill became incoherent on the witness stand.